DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel MS. Non-invasive blood glucose monitoring with Raman spectroscopy: prospects for device miniaturization. MS&E. 2016 Jan;104(1):012036., cited in IDS, hereinafter “Wrobel”, and further in view of “LineSpec™ CMOS and CCD Array Spectrometers”, 2016 PT SERVIAM ABADIMURNI, [retrieved on 2022-02-17]. Retrieved from the Internet: < https://web.archive.org/web/20160321114918/http://sa-photonics.com/products/spectroscopy-systems/linespec-cmos-and-ccd-array-spectrometers/>, hereinafter “LineSpec”
Regarding claim 23, Wrobel teaches an analyte detection apparatus (abstract, Figs. 1-2), the apparatus comprising
a radiation source (Fig. 1, ref LS, laser) for irradiating a sample (page 3, Sec. 3.1);

wherein the receiver comprises a plurality of different types of analysis device each arranged to receive a selected part of the received Raman optical spectrum transmitted back from the sample such that the apparatus includes at least one of a first type of analysis device and at least one of a second different type of analysis device (Fig. 2, page 4, Sec. 4.1, set of photodiodes with band-pass filters, filtering different spectrum),
wherein the apparatus includes at least one spectrometer (page 3, Sec. 3.1, page 4, Sec. 4.1) and at least one photodiode (Fig. 2 and page 4, Sec. 4.1 describes filters directing to various photodiodes).
Wrobel does not teach wherein the spectrometer is a CMOS-based spectrometer (Wrobel teaches a CCD spectrometer).
However, LineSpec teaches the equivalence of a CMOS-based spectrometer and a CCD-based spectrometer (Fig. 1, and following 3 paragraphs).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wrobel with the teaching of LineSpec by including wherein the spectrometer is a CMOS-based spectrometer as LineSpec teaches that CMOS detectors have application for high signal, high dynamic range and high S/N measurements.
Allowable Subject Matter
Claims 1-6, 9-11, and 13-21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner’s reasons for allowance can be found in the Office Action dated June 18, 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877